 



EXHIBIT 10.10

(Intuit Logo) [f79353f79353l1.gif]

PO Box 7850, MS 2550
Mountain View, CA 94039-7850

Via Overnight Delivery

February 13, 2002

Michael L. Hrastinski
____________________
____________________

Re: Separation Terms

Dear Mike:

     This letter confirms the terms of your separation from the employment of
Intuit Inc. (your “Employer”) and offers you a transition package in exchange
for your waiver and release of claims in favor of your Employer its officers,
directors, employees, agents, representatives, subsidiaries, divisions,
affiliated companies, successors, and assigns (collectively, “The Company”).



1.    Termination Date. Your resignation from employment with the Company will
be effective February 15, 2002 (the “Termination Date”).   2.    Acknowledgment
of Payment of Wages. On the Termination Date, we will deliver to you a final
paycheck that includes payment for all accrued wages, salary, accrued and unused
vacation time, reimbursable expenses, and any similar payments due and owing to
you from the Company as of the Termination Date. By accepting this final
payment, you will acknowledge and agree that the Company does not owe you any
other amounts.   3.    Consideration For Release. In consideration of the waiver
and release of claims set forth in Paragraphs 8 and 9 below, and by your signing
this Separation Agreement (“the Agreement”), the Company agrees to provide you
with the following. You understand that if you do not sign the Agreement or if
you revoke the signed Agreement as described in Paragraph 18 below, the Company
has no obligation to provide you with any of the following:

      a.   Severance Package. The Company will provide you with a lump sum
payment in the amount of One Hundred Seventy-five Thousand Dollars and No Cents
($175,000.00). All normal and appropriate withholding and deductions will be
applied.



4.    COBRA Continuation Coverage. Your Company provided health coverage will
continue through the last day of the month in which your Termination Date
occurs. If you are eligible for continued health coverage benefits and timely
elect COBRA continuation, you may continue health coverage pursuant to the terms
and conditions of COBRA at your own expense. Our COBRA administrator will
contact you shortly. All other insured benefit coverage (e.g. life insurance,
disability insurance, etc.) will end on the Termination Date.

 



--------------------------------------------------------------------------------



 





5.    Stock Options. You hold an option granted to you on August 13, 2001 to
purchase 200,000 shares of Intuit Common Stock at $30.6600 per share. As of the
Termination Date, none of these shares will be vested and all 200,000 option
shares will then expire never having become exercisable. Please contact Sharon
Savatski at Intuit for more information on your options. Her direct dial is
650-944-6504.   6.    Return of Company Property. By signing below, you
represent and warrant to the Company that you have returned to the Company any
and all property or data of the Company of any type whatsoever that may have
been in your possession or control. You may keep your laptop, and you agree to
remove all Intuit confidential information from it immediately.   7.   
Confidential Information. You hereby acknowledge that as a result of your
employment with the Company you have had access to the Company’s Confidential
Information, and that you will hold all such Confidential Information in
strictest confidence and that you may not make any use of such Confidential
Information on behalf of any third party. You further confirm that you have
delivered to the Company all documents and data of any nature containing or
pertaining to such Confidential Information and that you have not taken with you
any such documents or data or any copies thereof.   8.    Waiver of Claims. The
payments and agreements set forth in this Agreement fully satisfy any and all
accrued salary, vacation pay, bonus pay, profit-sharing, termination benefits or
other compensation to which you may be entitled by virtue of your employment
with the Company or your termination of employment. You acknowledge that you
have no claims and have not filed any claims against the Company based on your
employment with or the separation of your employment with the Company. You
hereby release and forever discharge the Company, its successors, subsidiaries
and affiliates, current and former officers, agents and employees, from any and
all existing claims, demands, causes of action, damages and liabilities, known
or unknown, that you ever had, now have or may claim to have had against the
Company relating to any oral or written employment agreement (including, but not
limited to, your July 3, 2001 As Amended employment offer letter) or relating in
any way to your employment or non-employment with the Company including, without
limitation, claims for wages, bonuses (including, but not limited to, Company’s
Incentive Plan for Leaders), expense reimbursement, and any claims that the
terms of your employment with the Company, or the circumstances of your
separation, were wrongful, in breach of any obligation of the Company or in
violation of any of your rights, contractual, statutory or otherwise.       
Such rights include, but are not limited to, your rights under the following
Federal and state statutes: the Employee Retirement Income Security Act (ERISA)
(Pension and employee benefits); the Federal Railroad Safety Act (45 U.S.C.
Section 421 et. seq.); the Occupational Safety and Health Act (safety matters);
the Family and Medical Leave Act of 1993; and Federal Common Law; tort; wrongful
discharge; workers’ compensation retaliation; tortious interference with
contractual relations, misrepresentation, fraud, loss of consortium; slander,
liable, defamation, intentional or negligent infliction of emotional distress;
claims for bonuses or fringe benefits; vacation pay; sick pay; insurance
reimbursement, medical expenses, and the like.        You expressly waive any
benefits of Section 1542 of the Civil Code of the State of California, which
provides: “A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES
NOT KNOW OR SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH IF KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE
DEBTOR.”   9.    Waiver of Discrimination Claims. You understand that various
federal, state and local laws prohibit age, sex, race, disability, benefits,
pension, health and other forms of discrimination and that these laws can be
enforced through the U.S. Equal Employment Opportunity Commission,

Page 2 of 4

Intuit Confidential



--------------------------------------------------------------------------------



 





     state and local human rights agencies and federal and state courts. You
understand that if you believe your treatment by the Company was discriminatory,
you have the right to consult with these agencies and to file a charge with them
or file a lawsuit. You have decided voluntarily to enter into this Agreement,
and waive the right to recover any amounts to which you may have been entitled
under such laws, including but not limited to, any claims you may have based on
age or under the Age Discrimination in Employment Act or Older Workers Benefit
Protection Act, Title VII of the Civil Rights Act of 1964 (race, color,
religion, national origin or sex); the 1991 Civil Rights Act; the Age
Discrimination in Employment Act of 1967 (age); the Older Workers Benefit
Protection Act (“OWBPA”) (age); the Vocational Rehabilitation Act of 1973
(handicap); The Americans with Disabilities Act of 1990 (Handicap); 42 U.S.C.
Section 1981, 1986 and 1988 (race); the Equal Pay Act of 1963 (prohibits pay
differentials based on sex); the Immigration Reform and Control Act of 1986;
Executive Order 11246 (race, color, religion, sex or national origin); Executive
Order 11141 (age); Vietnam Era Veterans Readjustment Assistance Act of 1974
(Vietnam era veterans and disabled veterans); and California state statutes of
similar effect.   10.    Non-disparagement. You agree that you will not
disparage the Company or its products, services, agents, representatives,
directors, officers, shareholders, attorneys, employees, vendors, affiliates,
successors or assigns, or any person acting by, through, under or in concert
with any of them, with any written or oral statement.   11.    Re-Employment.
You understand and agree that your employment with the Company ends on the
Termination Date, that you will not be re-employed by the Company, and will not
seek employment with the Company at any time. Also, you agree to not reapply in
the future for any position with Intuit as a consultant or contractor.   12.   
Legal and Equitable Remedies. You agree that the Company shall have the right to
enforce this Agreement and any of its provisions by injunction, specific
performance or other equitable relief without prejudice to any other rights or
remedies the Company may have at law or in equity for breach of this Agreement.
  13.    Arbitration of Disputes. You and the Company agree to submit to
mandatory binding arbitration from any claim arising out of or relating to this
Agreement. By signing below, you and the Company waive any rights you and the
Company have to trial by jury in regard to any such claims. You agree that the
American Arbitration Association will administer any such arbitration(s) under
its National Rules for the Resolution of Employment Disputes, fees to be borne
by the Company, subject to the provisions of Paragraph 14 (regarding attorney’s
fees). This Agreement does not extend or waive any statutes of limitations or
other provisions of law that specify the time within which a claim must be
brought.   14.    Attorney’s Fees. If any legal action is brought to enforce the
terms of this Agreement, the prevailing party shall be entitled to recover its
reasonable attorneys’ fees, costs and expenses from the other party, in addition
to any other relief to which such prevailing party may be entitled.   15.   
Confidentiality. You agree to keep the contents, terms and conditions of this
Agreement confidential and not disclose them except to your attorneys or as
required by subpoena or court order. Any breach of this confidentiality
provision will be deemed a material breach of this Agreement.   16.    No
Admission of Liability. This Agreement is not and will not be construed or
contended by you to be an admission or evidence of any wrongdoing or liability
on the part of the Company, its representatives, attorneys, agents, partners,
officers, shareholders, directors, employees, subsidiaries, affiliates,
divisions, successors or assigns. This Agreement will be afforded the

Page 3 of 4

Intuit Confidential



--------------------------------------------------------------------------------



 





     maximum protection allowable under California Evidence Code Section 1152
and/or any other state or Federal provisions of similar effect.   17.    Review
of Agreement. You may not sign this Agreement prior to your Termination Date.
You may take up to twenty-one (21) days to consider this Agreement and release
and, by signing below, affirm that you were advised to consult with an attorney
before signing this Agreement and were given ample opportunity to do so. You
understand that this Agreement will not become effective and the amounts to be
given to you, identified in paragraph three (3) above, in exchange for your
agreement, will not be paid until the next payroll cycle seven (7) days after
Company receives the original properly signed agreement.   18.    Revocation of
Agreement. You acknowledge and understand that you may revoke this Agreement any
time up to seven (7) days after you sign it. After the revocation period has
passed, however, you may no longer revoke your Agreement.   19.    Entire
Agreement. This is the entire agreement between you and the Company with respect
to the subject matter of this letter and supersedes all prior negotiations and
agreements, whether written or oral (including, but not limited to, the July 3,
2001 As Amended employment offer letter), relating to this subject matter. You
acknowledge that neither the Company nor its agents or attorneys, made any
promise or representation, express or implied, written or oral, not contained in
this Agreement to induce you to execute this Agreement. You acknowledge that you
have signed this Agreement voluntarily and without coercion, relying only on
such promises, representations and warranties as are contained in this document
and understand that you do not waive any right or claim that may arise after the
date this Agreement becomes effective.   20.    Modification. By signing below,
you acknowledge your understanding that this Agreement may not be altered,
amended, modified, or otherwise changed in any respect except by another written
agreement that specifically refers to this Agreement, executed by your and the
Company’s authorized representatives.   21.    Governing Law. This Agreement is
governed by, and is to be interpreted according to, the laws of the State of
California. If any term of this Agreement is deemed invalid or unenforceable,
the remainder of the agreement will remain in full force and effect.        If
this Agreement accurately sets forth the terms of your separation from the
Company and if you voluntarily agree to accept the terms of the separation
package offered please sign below no earlier than February 15, 2002 and return
it to Sherry Whiteley.        PLEASE REVIEW CAREFULLY. THIS AGREEMENT CONTAINS A
RELEASE OF KNOWN AND UNKNOWN CLAIMS       Sincerely,  
 
 
/s/ STEPHEN M. BENNETT
 
 

--------------------------------------------------------------------------------

      Stephen M. Bennett
President and Chief Executive Officer  

       REVIEWED, UNDERSTOOD AND AGREED:

      /S/ MICHAEL L. HRASTINSKI Date:   February 15, 2002

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Michael L. Hrastinski    

Page 4 of 4

Intuit Confidential